DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bilateral sealing assembly outer surface further comprising a frustoconical portion extending between the base wall of the circumferential recess and the outer surface of the sealing sleeve as recited in claims 4 and 14. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 necessitate that the bilateral sealing assembly outer surface further comprises a frustoconical portion extending between the base wall of the circumferential recess and the outer surface of the sealing sleeve. It is unclear and indefinite what structure of the bilateral sealing assembly applicant is intending to reference. The office notes that the bilateral sealing surface assembly outer surface includes an frustoconical portion (174). However, this frustoconical portion is not located on the bilateral sealing assembly as necessitated by the claim(s). As this is the only frustoconical portion present on the outer surface of the bilateral sealing assembly, the office regards claims 4 and 14 as referencing this structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetzer et al. (U.S. Publication 2020/0096114), hereinafter “Stetzer”.
In regards to claim 1, Stetzer discloses a valve, comprising: a valve body (50) comprising a first bore (52) having a first seal plate (260) and a second, opposed seal plate (230), therein, the first seal plate (260) including a first seal plate opening (264) therethrough; a first port (58) in fluid communication with the bore (52) through the first seal plate opening (264); a second port (56) in fluid communication with the bore (52); a third port (54) in fluid communication with the bore (52), the second port (56) disposed intermediate of the first and third ports (58, 54, respectively); a bilateral sealing assembly (240) comprising a tubular body having a first outer surface adjacent a first end face (244b) thereof, and a second outer surface adjacent a second end (244a) thereof opposite of the first end face; a spacer (250), including a second 
Stetzer does appear to illustrate in Figs. 2 and 4 that with the second end face (244a) of the bilateral sealing assembly (240) in contact with the first seal plate (230), a second annular gap (SAG), having a gap area, is present between the second outer surface of the bilateral sealing assembly (240) and the second inner cylindrical surface (SICS) of the spacer (250), the second annular gap extending away from the second seal plate with a constant gap area.  
However, Stetzer Figs. 2 and 4 do not explicitly disclose that with the first end face (244b) of the bilateral sealing assembly (240) in contact with the first seal plate, a first annular gap, having a gap area, is present between the first outer surface of the bilateral sealing assembly and the first inner cylindrical surface of the spacer, the first annular gap extending away from the first seal plate with a constant gap area.  

    PNG
    media_image1.png
    1162
    696
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1235
    834
    media_image2.png
    Greyscale


In regards to claim 2, the first end of the spacer (SFE) surrounding the bilateral sealing assembly (240) contacts the first seal plate (260).  
In regards to claims 3 and 13, Stetzer, as modified, discloses that the first annular gap extends between a base wall of a circumferential recess extending inwardly of the outer surface of the bilateral sealing assembly from the first surface of the bilateral sealing assembly and a facing inner wall of the spacer.  
In regards to claims 4 and 14, as best understood, the bilateral sealing assembly (240) outer surface further comprises a frustoconical portion an outer surface of the sealing sleeve (250).  
In regards to claim 5, a piston rod (222) is connected to the bilateral sealing assembly (240) with a linear lost motion connection.  See para. [0035].
In regards to claims 6 and 16, the first cylindrical inner surface (FICS) of the second bore (252) of the spacer (250) has a first length extending between opposed ends thereof, the second bore (252) comprising a first inner surface of a first diameter extending from a first end thereof for a first distance, and the first tapered surface is a frustoconical surface having an increasing diameter in the direction away from the first inner cylindrical surface.  

In regards to claims 8 and 18, the maximum stroke is greater than the distance from the frustoconical surface to the first end of the spacer (SFE).  
In regards to claim 9, the spacer (250) further comprises a circumferential guide bore therein.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stetzer et al. (U.S. Publication 2020/0096114), hereinafter “Stetzer”.
In regards to claim 10, Stetzer discloses all of the elements as discussed in relation to claim 1.


    PNG
    media_image3.png
    755
    693
    media_image3.png
    Greyscale

In regards to claim 15, a piston rod (222) is connected to the web (245) of the bilateral sealing assembly (240) with a linear lost motion connection. See para. [0035]. 
In regards to claim 19, the guide sleeve (250) further comprises a circumferential guide bore therein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753